Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claims as a whole.  The closest prior arts are Toshioka (US 20160036105), Hamada (US 20030211384), and Kume (US 20120003526) as cited on the record.  Toshioka discloses a battery stack having a blocking part formed in the separator protruding in a direction of the both longer sides of the battery stack along the openings.  However, Toshioka does not disclose the duct has multiple openings or insertion of the blocking parts of the duct or binding bar.  Furthermore, Toshioka does not further disclose that a portion of the blocking part directly contacts a portion of the duct.  Hamada is relied on to disclose duct having multiple openings and Kume is relied on to disclose insertion of the blocking part into the openings of the duct or binding bar.  Claim 1 and Claim 4 both have the same patentable limitations above.  Claim 1 further disclose the blocking part protruding in a direction perpendicular to the thickness direction and extending along the second openings.  Claim 4 further discloses the insulating sheets interposed between the battery stack and each of the pair of binding bars on the opposite longer sides of the battery stack.  However, the prior arts either alone or in combination does not disclose all of the limitations as discussed above.  For the reasons above, Claims 1-11 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723